Exhibit 10.6

 

FORBEARANCE LETTER

 

To:                              Claremont Shipping Corp., Yorkshire Shipping
Corp., Dyker Maritime Corp.

and TBS International Limited

Commerce Building

One Chancery Lane

Hamilton HM12

Bermuda

 

Attn: William J. Carr

 

and:                         TBS International Public Limited Company

Arthur Cox Building

Earlsfort Terrace

Dublin 2

Ireland

 

Copy:              TBS Shipping Services Inc.

612 East Grassy Sprain Road

Yonkers, NY 10710

U.S.A.

 

Attn:  Ferdinand V. Lepere

 

07 September 2011

 

Dear Sirs

 

Loan Agreement dated 7 December 2007 as amended and supplemented from time to
time (including by a supplemental letter dated 28 January 2011, the
“Supplemental Agreement”) and made between (i) Claremont Shipping Corp. and
Yorkshire Shipping Corp. as joint and several Borrowers and (ii) Credit Suisse
AG as Lender and Swap Bank relating to a term loan facility of US$40,000,000
(the “Loan Agreement”)

 

We refer to the Loan Agreement and the Supplemental Agreement.  Words and
expressions defined in the Loan Agreement and the Supplemental Agreement shall
have the same meaning when used herein except as expressly provided in this
letter.

 

We refer also to the letter dated 17 August 2011 from TBS International Plc (the
“Request Letter”) in relation to the proposed suspension by the TBS Group of
payments of principal amounts due on 30 September 2011 pursuant to certain of
the TBS Credit Facilities (the “Payment Suspension”).  The Payment Suspension
shall result in one or more Events of Default occurring under the Loan Agreement
and the Master Agreement (each a “Specified Event of Default”).  We refer also
to the request in the Request Letter that we as Lender forbear from exercising
any of the rights or remedies arising to us pursuant to the Loan Agreement or
the Master Agreement in relation to such Specified Events of Default for the
period from 30 September 2011 to the earlier of (i) 15 December 2011 or (ii) the
occurrence of any Event of Default other than a Specified Event of Default under
the Loan Agreement or the Master Agreement (the “Forbearance Period”).

 

Subject to the terms set out below, we hereby agree to forbear from exercising
any of rights or remedies arising from the Specified Events of Default for the
duration of the Forbearance Period.

 

In addition, we refer to the following waiver requests (the “Waivers”) set out
in the Request Letter:

 

--------------------------------------------------------------------------------


 

1                                         that the Lender agrees that the
repayment instalments which are due under the Loan Agreement on 19 November 2011
in relation to Ship B and on 12 December 2011 in relation to Ship A (together
the “Deferred Instalments”) shall be repaid on the date the Forbearance Period
ends;

 

2                                         that the Lender agrees to waive any
Event of Default arising from a delivery of a 13-week cash flow forecast
projecting that the Qualified Cash will, or is likely to, fall below $10,000,000
during the current calendar week or during any of the following four forecasted
calendar weeks, in each case occurring during the Forbearance Period;

 

3                                         that the Lender agrees to waive any
Event of Default arising from a breach of the Minimum Consolidated Interest
Charges Coverage Ratio or the Maximum Consolidated Leverage Ratio under the Loan
Agreement with respect to the four fiscal quarter period ending as of 30
September 2011;

 

4                                         that the Lender agrees to waive any
Event of Default arising from a breach of the Minimum Liquidity covenant under
the Loan Agreement until the end of the Forbearance Period;

 

5                                         that the Lender agrees to waive any
Event of Default relating to the security maintenance covenant in clause 14 of
the Loan Agreement until the end of the Forbearance Period; and

 

6                                         that the Lender consents to the
modifications of the other TBS Credit Facilities affected by the Waivers and
acknowledges that any cross-default rights will only apply after giving effect
to such modifications.

 

Subject to the terms set out herein, we hereby agree to the above Waivers.

 

The Lender’s agreement to forbearance and the Waivers set out above is subject
to:

 

(a)                                  the Lender receiving satisfactory evidence
that the other borrowers in the TBS Group have entered into similar agreements
on or before the date of this letter in respect of each of the other TBS Credit
Facilities whereby the relevant agents and lenders agree to forbear from
exercising their own rights and remedies in respect of the Specified Events of
Default for the duration of the Forbearance Period and have agreed to the waiver
of the financial covenants in the terms set out above;

 

(b)                                 the Borrowers shall pay the Lender default
interest at the higher of the rates set out at clauses 6.3(a) and (b) of the
Loan Agreement on the Deferred Instalments, for the period from 19 November 2011
in the case of the Deferred Instalment in relation to Ship B and for the period
from 12 December 2011 in the case of the Deferred Instalment in relation to Ship
A until, in each case, the date of payment of the said Deferred Instalment to
the Lender which default interest shall be payable together with the said
Deferred Instalment;

 

(c)                                  the Lender being treated at least pari
passu to all other banks financing the TBS Group and that if any such banks give
their approval for the forbearance and waiver of financial covenants for a
shorter period our Forbearance Period will be correspondingly adjusted;

 

(d)                                 at the date of this letter, and after giving
effect thereto, no Event of Default has occurred and is continuing and the
representations and warranties in clause 9 of the Loan Agreement would be true
and not misleading if repeated on the date hereof with reference to the
circumstances then existing; and

 

(e)                                  the countersignature of this letter by the
Borrowers, the Guarantor, the New Guarantor and the Collateral Owner.

 

2

--------------------------------------------------------------------------------


 

Save for the temporary forbearance and waivers of the financial covenants as
outlined above, the provisions of the Loan Agreement and the Supplemental
Agreement, the Master Agreement and the Finance Documents shall remain unchanged
and in full force and effect.

 

TBS International Limited, TBS International Public Limited Company and Dyker
Maritime Corp., by signature of this letter, confirm that their respective
guarantees shall remain in full force and effect.

 

The provisions of clause 30 (Law and Jurisdiction) of the Loan Agreement shall
apply to this letter.

 

Yours faithfully

 

/s/ Stephan Schuerch

 

Stephan Schuerch

 

 

 

/s/ Carla Vogel-Sforzini

 

Carla Vogel-Sforzini

 

 

duly authorised for

CREDIT SUISSE AG

(as Lender and Swap Bank)

 

Accepted and agreed this 7th day of September 2011 by:

 

 

/s/ Tulio R. Prieto

 

/s/ Tulio R. Prieto

Tulio R. Prieto

 

Tulio R. Prieto

duly authorised for

 

duly authorised for

Claremont Shipping Corp.

 

Yorkshire Shipping Corp.

 

 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Guarantee to which we are a party shall remain in full force and effect
and shall continue to stand as security for the obligations of the Borrowers
under the Loan Agreement.

 

 

/s/ Tulio R. Prieto

 

Tulio R. Prieto

 

TBS INTERNATIONAL LIMITED

 

(as Guarantor)

 

Date:  7 September 2011

 

 

 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the New Guarantee to which we are a party shall remain in full force and
effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.

 

 

/s/ Tulio R. Prieto

 

Tulio R. Prieto

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

 

(as New Guarantor)

 

Date:  7 September 2011

 

 

3

--------------------------------------------------------------------------------


 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Collateral Guarantee to which we are a party shall remain in full force
and effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.

 

 

/s/ Tulio R. Prieto

 

Tulio R. Prieto

 

DYKER MARITIME CORP.

 

(as Collateral Guarantor)

 

Date:  7 September 2011

 

 

4

--------------------------------------------------------------------------------

 